DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on July 13, 2022.
	Claims 1-2, 25-26, 38, 70, 72, 77, 94-98, 101, and 103 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.
	Applicant amended claim 1 deleting ‘aryl’ from definition of R2; amended claim 25 to remove ‘optionally substituted phenyl’ from the definition of R2; and deleted the first compound at line 4 of claim 77.
   
Election/Restrictions
	Applicant elected the invention of Group I in the reply filed on April 2, 2021.  
Claims 95-98 and 101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2021.
	The examination of the application was based on applicant’s elected species and the expanded subgenus as indicated in the previous office action.  Applicant amended the claims to overcome the prior art rejection of previous office action.  As per guidelines of MPEP § 803.02, the search and examination is expanded to the compounds of Formula (I) or (II):
wherein:
X is CH;
R1 is n-propyl or i-propyl;
R2 is  
    PNG
    media_image1.png
    58
    52
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
n is 0 (which means there is no R3 substituent);
and art was found.  Claims 26, 38, 103 (all in full) and claims 1-2, 25, 70, 72, 77 and 94 (all in part drawn to generic or specific compounds other than the above) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 25, 70, 72, 77, and 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 920276 (create date: 07-09-2005) or ZINC508130 (added: 07-24-2004; availability since: 08-07-2015).  The instant claims read on the reference disclosed compound: 1-isopropyl-N-phenyl-1H-benzo[d]imidazole-2-amine (structure depicted below for convenience).  The compound is identical to a compound in instant claim 77, see line 4, last compound.  The PubChem reference discloses a chemical vendor list for the compound (including Zinc, ChemBridge, etc.), and typically the chemical compounds are supplied as dry powders, and/or with some possible oils/liquids.  Accordingly, the reference teaches a composition comprising the compound.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim(s) 1-2, 25, 70, 72, 77, and 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 924026 (create date: 07-09-2005) or ZINC513206 (added: 07-24-2004; availability since: 08-07-2015).  The instant claims read on the reference disclosed compound: N-(2-ethoxyphenyl)-1-isopropyl-1H-benzo[d]imidazole-2-amine (structure depicted below for convenience).  The compound is identical to a compound in instant claim 77, see line 9, first compound.  The PubChem reference discloses a chemical vendor list for the compound (including Zinc, ChemBridge, etc.), and typically the chemical compounds are supplied as dry powders, and/or with some possible oils/liquids.  Accordingly, the reference teaches a composition comprising the compound.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 28, 2022